Exhibit 10.38


AMENDMENT NO. 1
TO
EMPLOYMENT AGREEMENT
THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”) dated as of
November 14, 2017 (the “Amendment Effective Date”), by and between Peter D.
Aquino (“Executive”) and Internap Corporation, a Delaware corporation (the
“Company,” and together with Executive, each, a “Party”, and collectively, the
“Parties”).
WHEREAS, the Parties entered into an Employment Agreement, dated September 12,
2016 (the “Agreement”); and
WHEREAS, the Executive and the Company wish to amend a certain provision of the
Agreement as set forth herein.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Executive and the Company hereby agree as follows:
1.    Section 1.1 of the Agreement is deleted in its entirety and replaced with
the following:
Employment. Company agrees to employ Executive and Executive hereby accepts such
employment with the Company upon the terms and conditions set forth in this
Agreement, for the three-year period (the “Employment Period”) beginning on
September 19, 2016 (“Start Date”) and ending on September 19, 2019, unless
earlier terminated by either party pursuant to ARTICLE II of this Agreement. At
least ninety (90) days prior to the expiration of the Employment Period, the
parties shall begin negotiations in good faith to renew this Agreement for a
designated period of time. If this Agreement is renewed in accordance with this
Section, each renewal period shall be included in the definition of “Employment
Period” for purposes of this Agreement. If this Agreement is not renewed in
accordance with this Section, (i) Executive’s employment shall terminate, and
(ii) this Agreement shall no longer be in effect; provided, however, that the
restrictive covenants and all post-termination obligations contained in this
Agreement shall survive termination of this Agreement.
2.    Except to the extent expressly modified or amended by this Amendment, all
terms and provisions of the Agreement shall continue in full force and effect
and shall remain enforceable and binding in accordance with their respective
terms.
3.    This Amendment may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall be deemed to be one and the
same agreement. A signed copy of this Amendment delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Amendment.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Amendment
Effective Date.




COMPANY:


INTERNAP CORPORATION






/s/ Daniel C. Stanzione
Name: Daniel C. Stanzione
Title: Chairman of the Board of Directors








EXECUTIVE:






/s/ Peter D. Aquino
Peter D. Aquino




















Signature Page to Amendment No. 1 to Employment Agreement



